    DOR IGI I\I Casese 1:20-cv-03526-LLS        Document 40
                                                Document 39 Filed 08/19/20 Page 1 of 1



                      Lee Law
0
w
en
        •                                                                 Michael Lee
                                                                          Lee Law PLLC
0:::                                                                      michael@leelawservices.com
0                                                                         212.621.8239
0
z                                                             August 19, 2020        ;:·Lsoc.::..·.....:~ "=-v=.:::::::=;:::::::=:===:;-ij
                                                                                                    t:.._
                                                                                                       ,

w                                                                                    ! DOCUl\ 1E:\T
        VIAECF               _ J
0       Honorable Louis L. St'Mon                                                        fLF CT k O"\'.lCALlY FILED
~       Daniel Patrick Moynihan United States Courthouse                             jJ DOC 4 :                              .
IU
..--    500 Pearl St.                                                                I  DA T F FO-! 0 :            &/11/1.--0
  >
        New York, NY 10007-1312

                Re: Modellbahn Ott Hobbies, Inc. v. Velcro USA, Inc., et al., 20-cv-3526 (LLS)

        Dear Judge Stanton:

                We represent defendant American Tombow ("Tombow") in the above-referenced action.                          ,,,,,_tJ
                 We write on behalfof Tombow to respectfully request an adjournment of its time to respon~' ~• \.•
         to the Amended Complaint (ECF No. 13) until September 30, 2020. Currently, Tombow's responsiv~:~...'Jlf'
         pleading is due August 20, 2020. There have been no previous requests for extensions in this matter. ,........
         Plaintiff consents to the proposed adjournment.

                Accordingly, Tombow respectfully requests that the Court grant the proposed adjournment.
                                                                                                                       i/        l, p.t
                Thank you for your consideration.


                                                            Respectfully Submitted,

                                                            LEELAWPLLC



                                                            By ~
                                                                 iie(Lee(ML6353)                        --
         cc: All Counsel of Record (via ECF)




                                  579 Fifth Avenue, 14th Floor, New York, NY 10017
